Citation Nr: 1020608	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for a left hand tumor.

Entitlement to service connection for a right hip disability.

Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1992 to June 
1993 and served with the Army National Guard and Army Reserve 
until June 2006.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri that, in part, denied service 
connection for left hand tumor, left arm radiculopathy, right 
hip condition, and left hip condition.

In a March 2010 rating decision, the RO granted service 
connection for left arm radiculopathy.  Thus, that issue is 
no longer before the Board.


FINDINGS OF FACT

1.  The Veteran does not have a left hand tumor or any 
residuals of a left hand tumor excision, and any residuals of 
a left hand tumor excision were not aggravated by service.

2.  The Veteran does not have a disability of either hip.


CONCLUSIONS OF LAW

1.  A left hand tumor was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2009).

2.  A right hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2009).

3.  A left hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims in 
the December 2006 rating decision, he was provided notice of 
the VCAA in February 2006.  The VCAA letter indicated the 
types of information and evidence necessary to substantiate a 
claim for service connection, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in March 
2006, pertaining to the downstream disability rating and 
effective date elements of his claims.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, a VA examination report, and statements 
from the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  If arthritis is manifested to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).   Service connection may be also 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of soundness provides that a veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 C.F.R. § 3.304(b) (2008).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2008).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

Left Hand Tumor

The Veteran has not presented any argument specific to the 
claim for service connection for a left hand tumor.

His July 1992 service entrance report of medical history 
reflects that he had a lymph node removed in 1985 and that it 
had been benign.  A June 1997 report of medical history 
reflects that a benign tumor of the left hand had been 
surgically removed with no sequelae.  The service treatment 
records do not contain any complaint, finding, or diagnosis 
of a tumor on the left hand.  They also do not contain any 
further mention of the lymph node that had been removed prior 
to service.

Initially, the Board notes that the Veteran has not presented 
any competent evidence of a current tumor of the left hand or 
of any residuals of its excision.  As indicated above, 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Simply put, in the absence of proof of 
present disability, there can be no valid claim.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as there is no 
tumor of the left hand that can be related to service, the 
claim for service connection for a left hand tumor, or any 
residuals of its excision, is denied.  

Although the surgical removal of the benign tumor of the left 
hand prior to service was noted at service entrance, there is 
no evidence of an increase in any preexisting residuals of 
the tumor excision in service.  Further, as indicated above, 
there is no evidence of any currently existing residuals of 
the tumor excision.  There is also no competent evidence of a 
link between any existing residuals of the tumor excision and 
service.  Thus, service connection on the basis of 
aggravation is also denied.

Left and Right Hip Disability

The Veteran contends that he injured his hips when he fell 
onto his buttocks and back from the top of a tent.  

His service treatment records show that he fell about 10 feet 
onto his buttocks and back in June 1999 while putting up a 
tent.  They show complaints of back and shoulder pain due to 
the fall.  They do not, however, show any complaints of the 
hips.  They also show that he was medically discharged due to 
a thoracic spine disability.

After discharge, an October 2006 VA examination report 
reflects complaints of occasional popping in the right hip 
but without pain and no complaints regarding the left hip.  
Without any complaints concerning the left hip, the examiner 
deemed that no further evaluation was needed.  As regards the 
right hip, after examination and x-rays, which revealed a 
negative examination, the examiner provided a diagnosis of a 
normal examination of the right hip with somatic complaints.  

An October 2009 VA examination report reflects a history of 
hip pain beginning one year after falling from a tent in 
service.  After examination and x-rays, which revealed no 
abnormalities of either hip, the examiner stated that there 
is no evidence of any hip pathology.

Although the record reflects complaints of pain and popping, 
the record shows that there is no underlying disability of 
either hip.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
can be granted).  As above, as there is no disability of 
either hip that can be related to service, the claims for 
service connection for right and left hip disabilities are 
denied.  

All Disabilities

In addition to the medical evidence, the Board has also 
considered the assertions advanced by the Veteran and his 
representative.  However, these assertions, alone, provide no 
basis for allowance of the claims.  As indicated above, the 
claims turn on the medical matter of current disability and a 
medical nexus - matters within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As laypersons not shown to possess the 
appropriate medical training and expertise, neither the 
Veteran nor his representative is competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the lay assertions in this regard have no 
probative value.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a left hand tumor is denied.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


